OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS

                   AUSTIN
Eon. Boyet Steven. .a& Ho?. 0.0. E, I!r.n.h,p.g.    a

    pmnlt under Senaw B111 800.
        "If oooilr.k, m   that   0ineo1xr. Martin
    h o e.
        no wo r k
                laeept on th. pr.du.8 of hi. on.-
    toner., WinKI material fbrninhad solely by the
    awtamr, that ho and hi8 work do not .od
    dtbln the pun1.w of th. A.0. The bill, ra-
    aatd under the police      r, ao doubt hu .
    It8 purpasa the prev8ntron of dl8.a.. by mpe-
    rl8lon of plant8 wh8ro matfre88a+ are kkea 8nb
    repaired without th. emu hatin m~~pwo?&nl-
    t7 of ob88rvln6the work or kno &
   land ohuoatu   of raterlal~we4    In Na mottrem,
    but it lwuld 0.m 601lrg tea ru to raqulr.a
    pumlt of a man who ipu span encatkmr~~ plrrL8u
    to repair N~I rdttr88eo8,paint hi8 houao awu
    hi8 lam or fir the 8ueen door. To r.qoL
    LEr.Nattin to bull&a mettre88 faotary bafera
    h. ourobfd~&apsrmlturdearrfonhl#tmdo
    would 60 nothing 1019 nor lu* man &WA*&In eat
    of bu.in.8. 6..tr.y thi mean8 of ll~olihoob
    of he an4 d8 wife and abildrsn, on6 po88lbly
    plaoa him on the roll6 of the %P.A.*
       The fol1owi.g putlnult poPlnlon8  Of Artlol.
444y. mpra, are tmoted for the purp68oa of this apin-

        aS80. 8. (al. All b eddillN& i b 6c url-
    8~~4 att8ah.d theretozan4pl8l.ly ri.iblo,
    a mbe%an8lal*hlk olatb tquponubioh       ahall
    be indollbly atamped or printed with bla.aokink,
    In tb.Bngll~lmgua~,a        .tatmamt6howlng
    whether new material8 or euon&hond aatulalo
    bae. been wed in rlllln(tlohboddin~, aad trpa
    or ma&e of aotton 8.4 all 0th.r m8tud.U u8.6
    in filling rattr... to ubloh lttaahd wh.a 0..
    mterl.ls 8r8u88dd,wltb approriPakgsrwd88.8
    whmi Irixdi ulmt germi0id.ltr8atment. if uv,
    haa bean applied k, th. rrt8rl.lr or to Cba bod-
    dkr6i the date of -oh g.dOl6.l tZ..tM.Bt;
    She nwaber of the permit of the parron meaafaat-
    wing thebed&lqyi aad.thraPnqaroithe pm&t
    or the p.r* applying 8II.h6ualalaaltrea+ent,
    If iuly..
Hon. Boyet Steven8 and Hon. Oeo. L. Franoh, m            5

        “ileo. e. (et). Imary article of bm%llq
    amaufaaturedfor rOUle aontalnl~ loond-haad
    material, &hall bear, ~oaurol~ mownttm?e$o on
    all four ride8 of tbo tag, lttaohtito both
    aid8q of the utlole of bedding, a lubatantl8x
    white 010th ty four (4) br 01@8 (8) lnohea
    ln also, upoa whloh ahall k indelibly ltaapod
    or printed In red ink, lo the xqcllah 1
    la plain typo not baa thti oao-half (i/a 7  Ek
    la height,a tsb ing  laeooa(L-band
                          :           ~t8Tlal"~
        Wee. 8. Ii0iewon ohtil mmufaoturo,'ro-
    pair OT renovate into bAdin    or bat&in&   U&l6
    dlueudo& aatulela    obWna6   ?rom duq-groun&s;
    funk farala, or ho8pltulawithin or without the
    State of Te~88.~
           -sea. 4. All .oo.Jld-hand
                                   rt.ri.la; ap
    portion8 thereof, for roaale, ahall bo aubjoot-
    m3 ta a g.miaidal trutaent    ourr+4tlyrowa-
    mended    by the Daputwnt.'
            %ao.   6.
                (a). Hopermen 8hhil1,
    the bu8ln888OS mum?aotu?ln(l,r.pdrY'"~q or
    reaova~lrya nybwldla6 unlua ho lhUl.Ymv8 ob-
    hind a p.zalt her the D8p8ztm8nt.
           "lb).   no paweal   ahall   .ba&$qneldeM to have
    q .ua ll?tdto lpp          a mloeptqblo gwmiel4al
    prooeua until au03 pro0088 ham b** r~Xotiue4
    witha a l 4ppro?ad by the DlfWtrUat, after rQL&
    l,nwbued permit    ahall be 188~04 by tihaDo-
    pU6aunt. Suoh writ ohalLoxplroono~ou
    rroa datd of ferua ud ahall thwartor be an-
    aual4 renmd     at the optloa of the pox&t
    holder open lubml88lon of proof (31oontlnwd
    eompllaaaawith the pm+lalo~ a? St118      Aot .a4
    the req@atioaa of i&o Departnwt. Xvw         mr-
    UOBto wh o a apermitham b een   ieuwd lhlii1k.q
    au& permit eoampbuo1u4 po.te4 on the pwul8.8
    of him plaoo of bualnoaaaeu the.trearaent      IIe-
    rloo. Holauu of pud88 to apply fpmi.idal
    troataant  ahall be rsqalrad to kup aa leOW8W
    reaord of all material8 *hIoh have bean mabjoa~
Ron. Bay&- ;tsteoa ud Roa. G-co.E. Frunoh, gqe 4

    ea to @umiok¶al tr*4tt6*nt, in0ludlng th.
    source oS'wt4rIU, data oi truhmat, an4 ame
    an4 rdrlras.of the bw.r of laoh, ~4 8uoh reo-
    owla s!-&U bcravailable for inrpeotlonat any
    time by authorized ruprwmntrrtlreaot the 9.0
    pertisnt.=
         Ykc. I. (a). Ho p4r.a ot3a:lmmulaotur4,
    renovate,reti ox lea88 or tute in hi8 porau-
   rioa with intent to a.11 or‘1er.e %a the 3t.t.
   ot Texm,  any botldlq ewa.ra8 by the ~orlsloaa
   of tide Aot, ugl.as there bo .fflxd to the t.g
   readrod br tbl. Aat br the perooo.maaufaotar-
   Lng, renowMag, a4lling or leasing the 88m4,
   8n adhesive stamp prepred an6 Issued by thl.
   DeP6rttn.at.~
         The ooo.tItutioaalltyof tb. 8o-oal1.d zbw
Bedding Law, 1.0.. Artlu& 44?6. 4apenaaupon whether
or not It le 8 valid oteroise of the polio0 powerof
the Stat4 or Tom28 trough it.  1mn6      bc4y.

         The Supma. Court of th. Stat.     4.fl.r "pollee
power" Is tile oa48 of iSA?JlS 7. CxTr or DtiLAs, as5 S.V.
sls, PhilU98, chlat au3tiae,     .a ro11ml.r
          The polloo pow8rla a &rant   of mtriority
     fror the 9ecql. to tb.ir gommmea~.     agents
     sor the proteotl~nof tb4 hultb, the safety,
     the mafort aid the aolfare of the pablio.    Zn
     It8 aature It I8 bra04 and .oqv.henniver tt
     e 8 aeoesaarg aad ulutuy power, alwe wlth-
     out  It 8ooIaty wuld be at the meroy of lndlti~-
     unl lntsrset and thr4 would oxlat   n.1th.r
     publio  order nor ~eourlty.~
         Th. OfWt, tit.2 &tat&g that th4 pUbfi. heath.
 the pulp110la sety,urd the ~Wllo aaufort 8r4 objsote 46
atah iaportaate that pint8 rights,uadormmron.blo
la wn,a wt ~1 6.1to thslr
                     6    le~~fltf, allude* to th. r.-
qrtirenantof "r0.k a? ntbrrtantlalr.lafion* Of the pti-
oular atatnte to the objsEot8of the ,pollaepcw.r.
      w 4 e + A law w&h amuse. to b8 a polio8
      ryLul.tIon but Qo~ir.6 tb. 0itle.n Of th. Uo.
Hon. Bayet Btarene an6 Hon. (3~0.B. Renoh, 7-e B

   of hi8 propertyunUer the pretense of preserv-
   ing the pub110 health, eafety, oom?ort or ml-
   tam, when it ia mimifast #at euoh 1s not the
   real objeot and putpow of the regulatlan,will
   be set aeide as a olsar and dlreot invasion of
   therightofpropsrtpcathoutanJooll~Mating
   sdraatagee.-
         Xt Is apparent that Inherent lurdplenary es the
pollee power 18, et111 it hae its r~etrlotione. Bat
only must the law emotd b8 reasonable and the men8
adopted therein have a eubetantielrelation to the on&,
but the tolloriq porlelow    of the United atatw md
Texae Conrtltutlonermst not be tlol@edr
        *so state shall sake or eaforae say law
    wbioh shall abrlQe the pririle&eeor lmunl-
    the 0S olthene ot aho Un+te48tstee$ nor
    ehall any Stata doptlto any prom of llfe;
    liberty, or properw, without &UC,prooeee of
    18wy nor aeny to any person with&a its Jale-
    dloflon the lpaal protestionof the Xaue.. Sea.
    1, l&t. 14. Cunstitutlonof the Unite4 State8.
         970 oltlsen or this State 8
     04 of life, liberty, w:oparpI, 3 &!&g$p-
     %vmaltiea, or in q     maaner dle~u~ohlud, 8x-
     oept by the due eourw OS the fnr.e? the lamL"
     i3eo.19, Bill of Rlghte, Coastlttatlti~
                                           of the
     State oi Texas.
        The oourte will not pass upm the wiedom o? an
sot ooaoeralzzgthe exrcalee of thr polioo pewer, but thrp
will pass mpoa the question whether or no tlueh mat hae
8 substantialrelation to t%iopollee powe?* lt suet .
have aone relation and be ad@@& to the -68 uought to
be aooampllahed.
    hitma T awas      183 u 8. 525 8. su i at. 81s;
    CHIChQO‘BtTRLa&lu & c&mY RAILWhY     80. v,
    ILLIBGI6, 860 U.S. 561, 86 Sup. Ot. Ml.
         m0 t-was BpdPlrytnr 18   rimtan    Ibremeta
health remlatq   meamme.
Bon. Boyet Stevepa and Bon. Oso. I!. French, page 6

        Seotlon 8 reads:
         *tie atate Board oi Health is hereby oh&rg-
    udwith th elnrpr0mt      or this hot fw tha
    poteotlon OS health usb to prevent th*-epre.m$
    of 4leeaea. It IS ruxthu ampowerrd,and the
    4uty shall be to makr, mend, titer or repeal
    @moral rulae and rsgulatloneof prooeduxoSW
    aarr~l,inginto erraat all the protleloaeof thl8
    bet, aad to prsearlbe means, methods, aad
    praotloee to aah3 efreatlte suoh provlelone.~
        It #a lmeted by the Loglelatureia the inter-
est Qf the mltari ot the people Of the state.

        Ia hle able artlolo QQ 'Qua Pcoo~er of La,
Pollee Pomr, and the Supmw Court,* pcyn 01, Y&tn a,
*Seleote6 Sseaye on QonetStutloaaILaw,' Rey A. Bram
writur
         *whhllelb right em that the cueeti6a o$
    rhat the uelfaro at the pe@plo domad ohmld
    bo left to thoLe&l~lature, tha         Uowthar rl-
    ways ruervu4 to itseli 8he power # 6wldiag
    wh e th u a ( 5ir en  ltatut*~ieto baa;002
    a 1og1tlMto exertion or the
    the 8tati*nad h# ml& that i? the sbatutio has
    ‘00 real or eubetaatlml rel8tlozP to the objeatr
    o f th a t ‘p wu r w   q im l palpablo lmuloa~of
    ri(lhtrcsaured br tha ftmdamatal law, it la
    the buty of the OourW to so aO&uQe, end the-
    by gin     &foot to the Ooaetitutloa*. In thle
    ioraula three separate r*qulruwn~          am laid
    dawn: (1) the objsot of the Leglelsturom6t b8
    pwrlselblo,        (8) the meen8 #Is% hato a SUbStU-
    tial rulatioa to the urb, anal(St fcWamea~1
    rigbtr   mud   .a03 be   lnfrlngdt. Later oadea hrvn
   -~Mded:Wiwift&tbs*qoalirlmtion that ?ih*Xaw
    in cwetlon~mnet sot be ubltirery, unreaeoambllt
    or oQpreeelv*."
        Buiuwlng thu ~rovli1on.q  of the BSaUlq trr
rrythtbo ob,jeot of applying the above eauwreka eWktd-
emle w tin4 a lai passe4 o#teneSbly ia& eafa par4
haelcb vblah rs~lat~e the m8nufaetmring,re~lrlag    3
Bon. Boyet 3tuuae aml Hon. aeo. B. Frweh,         page 0

renoretlqg,and eslllag af beddia& 1.0.. amattreeeee,
pllla, bolatere, fcaher beds and other illled be&
ding or eny dosorlpt.Lon,"
                         (Sea. 1. (e) 0s Art101e 4476e)
in the r0ii0wring ~0:
        1. requiring *a eubetantlalwhite 010th taga
           bearing 8   lflo lnformatlonon all bud-
           ding manlreoturud for original sale or
           rseale,
        2. requiring 5ermioiQal treatmmt ct all
             leoondhandnterlel,
           s. requlrln5 a prrdt  of all pmreone engag-
              ed in the busknees of menufaoturln& re-
              palrlng or reaoratlng bedding or applvlag
              a gumlol6al proouee,
           4. requlrlag the arrlxation 0s etampe pro-
              oared from Board of Health to the =wMta
              010th w" On all kbdia&
           5. prohibitinguypaeonfrcmmemfaottml43,
              repair@   or ruwvatlq info buMlug u
              batting dleoarde&materlaleobtalae&frta
             6umpgrounde,   junk prde,     or hoeplM8
             wlthln or without the State of Texas*
           Beddingundoubtsbly 18 related to the publie
health and          sad amy rtmecmable regul4tlon
              wmfort,                             of the
naufaatum,   renovetlon ead eel11 or bedding r0r ami-
taiy purposes would be a m6ane bar
                                 "p136a wbstsnthl   re-
latlon to ?he end eou&t to be aaooaplishsd,nawly, the
protrotlonof the p&lie health.
        The requlreaontOf a permit or lioense to sa$aeo~
la a buelneee or 006upatloa 18 goof the oldest end most
armaally       reoogal5*& forprs 0f'S&id   'p&iWe-zle&l@Qianh.



        VSIO etatutee raqulrs a license to be ob-
     tained or an oocupetlon tax to be paid in eon-
     nsatlon with the enjoyment of ssrtain plvllegas
Eon. Boy& Stevens and lion.Oeo. IL Frenoh, pace 8

   and the pursuit of a vari8ty of bueltmBee8,
   oallluge and OOOupntlone.O
  SARR I. BALDWIK, 57 led. (Icalem;
  Bg    1. STATE, 109 Crlm. Rep. 96p3.1. (6d)
   OZdD      t. 3b!IlE(Clr. ApP.) SE 3.1. (6d) 547.
       The roqulremoatof tage a ndlmrpe 18 not an 6x-
aerslre exerolae 0s leglelatlrepowur~ The t66 ooutaln-
lng inrormatlonfar the puxohase 18 a pub110 potsotlon~
end a etwp exolme tar 18 a permlselble~methodof rale-
1~~6rewnue for the enforoementof the hot.
   STEMS&,     STAL   we RAY, ET AL, 84 Ala..W, 4 So.
173 (See Sussremm9ourt):
       UTbe aase eeume to hare goao oft ufslr oa
   th&f~yuy    to hare tage attaohud to the paok-
                We haw ealQ that the gurporo of
   the etatut; mae to oroatu and furnleh erldwar
   or a guaranty or the ohamloal iagedlente of
   the tortillsu sold. This the statute roqulree
   to bu dono br lttaohlng liag8to the eew.ral
   paakEgu.'
       *As wu unduatand the statute its aontrol-
   ling purpose was to guard the agrloultural
   publla agaln#t SpurlOU and worthless oompouuda
   lowtlwe sold as ferMllaue~ to rfx oa eell-
   ore a statutory guaranty that fertlllrerelolU
   by them oontaln tho ohemioal lngedlente, and
   In the proportions,repreeont6d;and to furnl8h
   to buyers aheap and reliable wane of proving
   the deosptlon and fraud should euoh be attsnpti-
   06. 'phsaaooqllehment of these objeote will
   greatv pramote the prosperity and suooeee at
   agrloultuml lnduetzy, end wo do not hesitate
   to deolare that they are ltrlotly within the
   pale 0s lsgltfwste polio* regulatton.*
   BRowB V. ADAIR, 1M Ala. 666, 16 9. 4S9 (tag)t
   WCHR~STY t. s%snt, UE 8.1. (84) IN;
   HINTOH Y. tiTATE,,116.S.V. (Ed) 6911
   U.S. t. ABl~ICAH CHIOLE 00. 65 L. Rd. mu,
Bon. Boyet starens     and Bon. Ooo. B. French, page 0

   61 CORPUS JURIS, &&S 3‘tq Tax on Doouweat
     l&ciao Tax1
   PEOPLE t. REARDOH, 184 B.Y. 431, 77 IJ.E.970,
     8 L.R.A. N.S., a14 aJIbfOOta0ta~
   NICOL T. Alas, 193 U.S. 609, 4s L. ltd.9061
   900 33 CORPU8 JURIS 3231aad ease8 eitad.
        The rubjoottonof aeoondlundmnterirl. to eorpi-
oidal   treatsrent is a proper polio* regdlation. Boa -
   vfek9BRt. PAum 3303. 00. 319 U.S. 40?!$
   PEOZLY~ v. MZINER, 871 IllLola 94, llo 2a.B.
   so&     iRXFBse;ORQ
                     t. &%IRpJoBRCB,
                                   80 Al.. S9#,
     e 80. 9Zb.
        Pinally,   tho guoatlon or1808 a. to whothor   00 not
the prohlbitlonoontained in Seotlon S ylnat   the maa-
ufaoturin~,ropairi~eor ronorating tit0 beUlng    or bat-
tine, uaiw aiaoaraaaraterlala obtalaod from darplgounda,
junk-yards,or hoapltalawithin or without  the Btato of
Texas is an infringamontoffundamantal righta~u.du: S...
19 of the Texas Bill of Rid@ and the 14th Aaoa&mnt
to the F.&oral Coaat~tutloa.
      Them uo latonl casei wbiah aerft ooaaldarat$cn
la two reapoot.
      The Bupreae Court o? the Walt.4 Sotoe ln the da80
of UHLYER f. PALUER BROS. 00. ouiwa, held tho follerfag
Pen~~a~lraniaatatuto prohibitingthe use oi ahoddr JILT
or old, oven whon~aterfllsad,ln the afamfaoturo 08 aom
rortablea Sor beda, unaonotltutional on the grouada or It8
balng uareaaonableend arbitrary and l depslretionof
duo prooesa oi law to amn~aaturorat
      Wo peraoa shall m~plg or use in the maklag,
    remaking, or renovatingoi w     mttroaa     pillow,
    bolater, feat&of bed. oomfortablo,euahion or
    artiala of uphc&stared fnrniturer (a) any net-
    ial knorm-aaguhoddT * or any!eb&t    gl-siU
    .fromwhioh *shoddy $8 ooaa
    aeoondhandmaterial, uplaaa, sfnaa laat um&
    auoh aeooatlhtwlPaterikl haa beur tho~ugh4
    aterUlzo4 pnd diainfeotc4 by a roaaoneblo proo-
Hon. Boyet Stevens and Hon. Geo. E. Frenoh, page 10

   oaa approved by the Commissionof Labor and &-
   duetry; (0) any neu or aeoondhand reathera,un-
   lees luoh new or aeoondhandfeathers hare bea5
   aterlllzmdand dLinreotad   br a roaaonablo proa-
   a sslpprowd by the Gomlaalonrof Labor and In-
   dustry." (Laws, 1983, p. 805, 900. 8).
       Quotingthe deolalon in two inrtanoea:
       Vhsro was no orldenoe that any aIoknoaa or
   dlaoaao was ever oauaod by the us0 of shoddy,
   and tho reoord emtalna perauaalre orldonoo md
   by oltatlon dlmoa     the opinions of aalontfata
   amlnant In flelda relet&   to pub110 hoaltb that
   the tranamla~lonof dlaoaae-produolngbaoteria
   la almost ontlroly by lmedfata ooataat rith,
   or aloao proAmIty to, lnfeote4 poraona~ that
   sooh b~aterIa'perIahrapidly when 88     at06 from
   humanor 8nImalorganIaa: and tbattere r     la no
   probabllltrt& tluoh baoterla or wrmln llkh4
   to aarry them aurtlre after the porlod usual4
   required for tho gathering of the matclrlala, the
   produatlon of shoddy, end the mnnufaotura aad
   the ahhipping of ocmfortnblea. This ovldonoo tend8
   strongly to show that In the.abaonooof StorIllU-
   tlon or dlalnfeotlonthere rauld be little, It
   aq, dangor to the health of the uaua of omfYw$-
   abloa filled with shoddy, new or aeoondhand, end
   oonrlrma tho oonolualon that all danger Mm     the
   use ot shoddy any bo olImInntadby aterllIaatIon.r
       w     atatoa hare enaoted law8 to ro&ulata
   badding for the proteotlonof health. La&Sla-
   tion In'IllInoIa (Lawa 1916, p* B75) wSnt beyond
   amro regulationand prohibited the aala oi seaend-
   &and puilta or oontortablea even when Sterlll88d
   ;;;hea romdo iram aterIlIzedaaeondhandmater-
          In PROPIS T. wEIN=, a92 Ill. 94, L.R.A.,
   19l6: 795, 110 B.X. 870, Annotated Oaee 19lTG.
   lG68, the atah mqms9 oourt hold that M po-
   hgbit the use of Mterial aI)t Inhew3ntW d-C-
   ow and that might  be iendared safe by reasonable
   zegulatlon tranagreeaaathe e&nstltutIonalprotoe-
   tlon ti personal and property rlghtr,.*
Hon. Boyet Stevens   end Eon. Gee. E. Reaoh; pago 11

      The Texea Beddlq Lou la easily diatln&ahable
from the PannaylYanfalaw paaeed on In the was of
WENFR w. PAXAil!BROS. CO., mpra. In the latter atat-
uta the usa of any aahoddp aterlllaedor uaaterlllaed.,
vaa forbiddon. The Texas law only bars materials ob-
talnodtram dump-ground,junk-yards,  or hospitals, 1.0..
sater+al?.whiohla inherentlydangerous tram a aealtary
pollitOf vler. It apeelflea the meteriala rhlah may not
be used and llalta thea to discardedmeterlala outalda
tho pale of 8anltatlou. It la not uareeaoaablo,orbl-
trary or aaprlolouato prohibit the use of materials
tram duap-grounds,junk-yardor hospitals, slnoa the
probabilitiesare thet tLreyomnot bo randered rate by
reaaonablo rqgulatlon.
      It is interestingto note that Juatloo Holmoa
wrato a dlaaontlng oplnfon la tho WEAVER v. PAw?iR @OS.
CO. oaao, dlaouaaed above, IR uhloh dIaaantln# opinion
J6r.Juatloe Brandala and Mr. JustIor~StonaooMurrod.
Mr. Ju8tIoe Holmes rrotw
      VW Legislaturemay here bee of opinion
    further that the aotual pzaotloe of flllIn# oom-
    tortabloawith uaatarlllaadshoddy gathsrad frcm
    filthy floor8 was 8ildoaproad end this qmla we
    muot aaawo to I30true.    litis admittad to ba
    Ia@oaalble to dIatInguIahtba lnmkent tra     the
    Infaoted produet in any praatloebleway, nhaq~it




       In the ease of PIcciPLE
                             t. tBlhIllXR
                                        871 Ill‘ 94, ll0
U.S. 890. thenSuprema Court of IUlaoia doolard unaon-
atItutIonalAot dated July 1, 191s (Illleo     Law t9lS
p. $95) prohibiting  the uao of ootton or other m&erIei
nmde aeooadhandby use about the parson la tha ukio( Of
mattresses,  pullts. or bod comforters, and the.aale of
mattres~ea.~
      The Cour+.atatodr
R&n. Boy& Stevens and Eon. 6ao. f. Franah, page

         w * t + St la alnontly    prdpor to repulro
      that
        --.matwlal
               ~.   bo rree     +a gez+ of oont@on
      miQ inrootlonbotora being used In uttroaaaa,
      QOdOX8OrS w Wilta, whothor the rtorlu be
      leooadhand 0s am, buttho possible.daagerto
      health or safety dooa not justify the absolute
      prohibitionof    l   or&al Induaw or parot;&

      la valIaIlutotblahna         bmapaaaod        lno$her
      jurladIotIonain this oomtry, but aa far aa
      ua ara wlvlaad,tha hI&beatoowta of thoaovar-
      lo uallm~a hew not pa8806 on tha aonatI~8Icm-
      allty ot My ot sh0.r aota. xadood,the lwirung
      ln mat of tlmao ltetut8a la aa ruy dlftuoat
      that aam rullq as to the8 muld be o;zLt-
      tl* ualataaoo in this eaao* h 01
      wr y   8imilo .r
                     la a em0
                            r sa p ub   to   tx   l sta tta o
      uaa heldamonatltutlonml by t&o Supre    Qom6
      or hlabe  in Towa of Gr~*na\ioro 1. nlruwlobp
      lup r a .*
      Pha Illlaola statute ooataino4 a blaaket pzokzol-
tloa 0r aoooodhandmatedal   *ma     the .*xa8 8tatuta
8utborla+3ltause, lmt req&va    it to bo aubJaat te
guniuldal treatment, a form of regulationexproaaly
aaaotloaed by thoIlliao~8uprrsuQaprtr

      ln the oaae of FoWIlOF OB~aBIo     ,vq l&WHBXIOH,
b)ohla. $99, B $0. 985, the Supromo aouft~ ot hlabe
aNa&-dbm a oltr ardlaanoerrtfsp it %mlmful        fm rq
perron to import, aoll, or ethuwlao deal la aowx&bead
g o~a~-oormeata,      blank&a, beddlag (upbe&-ol&t$w
             , exoeptia&from the lffaot of aal& A& a?-
tloloa aot lmporkd, and not uaod by perama havl~ Ia-
teetioua dlamaon.
     Thar~aonlngoftbe       oourt ia doUar~tbo*oma-
boroOrdinanoo unooamtltutiorml   tea& t6 mappwtm8ha
boddIng law aa wo have boftaro \uc
         Vhi#.protiaaadobJoot of thm OrdlI!iati66,
                                                u
       shown by the roaablm..raaitIng
                                    tha tB
       tlea ot the 08fleers emdmenbera oftbeBoar~-
       of Health, Is to pm&eat ths health of the em-
soa. myot StavenaaAdBOO*000. IL. Frowh, pa@8&s

   aunity. Whllo, unqueatlonably,tha aual                                                                  231   '

Hon. Boyct Stovena and Hon. 0~. f. hsnah, pqo 14

polioa per, daalgaedto pramto t&o hmlth, o~afort,
and wurare or the pubiio.     mm provlalona0r the bet
are not unruaonablo, arbitrary,ar oap~ioloua,Lr$
havr m lubatantlalr~latlon te the objeotlvo of 848~
(gaardlqthe p\lblohealth. On the other hanb t&a re-
atrlotlanaand regulstloaa or the Aat are within pmpar
llmlta and to no war lapal. any rundaaentalrlglitroi
waxy perann to pu~auaa lwhl bualaeaa OT oaoupatloe
and to wo and anJoy him priveta w-e         W w    wuw-
able and propumathod. The bodll rII& boaineaa in mbjeot
to regulationundu the pot100 gouor and the Texas Bad-
dlag LRW 40.6 not aoount   to an •xer~~a~ oi the polio.
power iAUOQWA8UT~t~ with w      auty and obligation0r tha
Legislature to pwlda for t&o pea la in their haalth,
lfo t~,oomfort,~*t#    18 mot laoonaPateat rith pttata
proputf righta.
        b UlMOtMAt P a d82   th e  p OliUP OWTOt,th      lt&
                                                          8 e
r a nt b e up h e M %a lua + * + l rcrtianll na4 tUr     mn no-
oeaaar&lywoul4ddtthat            tha8tatuteprupoaa4 rould
inir~0      ?WldMOAtcll ~iD~iplU      U thq h8VOb0.B U@U-
stood by the tra4ltlonaof our poop10 8ad our I~u.~
Ho-       JusTICL nIssnPsm~ II LOQxmrt v. !mw rul?K,198
U.S. IS, 76 (19OS). Ha find no +lol8tiOn 0r the 14th
Awmlment to the lrdoral Coaatltution        OT to hrtlUa    19
or the Texas Bill of Right ia Saute Bill BOO, Lo.,
ATtic    447aa.

      In 6nawr to rour first qusatlon, it la our opln-
ion that senate Bill NO, beta of thu 46th Legl8lStW0,
(Artlolls449ba, Uarnon*a Annotate6 Olvil St6tuteal 18
ooaatltitionaL
      Am for questlen nwber two, II) have given tha
raota thorough oouslderatloaand it la our oplnlon that
               AarPedtherein would be abll@ te laplr
t&e lridllvi6nal
with Seotlon b(a) of the Aot to the extent of obtcrlalag
a penait mmthe     Stato Boera or Heaqi, ?natllaoe the
beddfns he renovates ftathat of~tho @WOE and the rork
la done,on the pretiaea of tha ovmr who furnlahea the
mnterlal end.la In * poaftloa to supervise an4 0buTfe
all phases OS the job, wa riA6 nothlm in the SfatUtO
which would require that the rermv&tm eatabli~ a per-
       place 0r bualneaf4ror biaseli of o-** the tw
IJIIIII~~~
v:
c.

     Hon. Boyet Ytevena rendHo::.Ciao.l!-Frenuh, pp@ 1s

     Qf work he is dcing.   There is ac aalo lnvolve4. There
     la no olportunltyfor tba renovator to pass of? cm thq
     owner any mloroprosencednratorlal@.The use of the
     words *repeirlngor ranovatinfl   in 380. 6(a) of Art1010
     4476a lmpila UY to thla beolalon,
              There is nothing in the ab~~t8mqat of faota
     lubxdttrd to indiaatewhctha   or not the individualunder
     oonsldarntlon1s applying a germlol4al prooeaa ia him
     work on the ownor~a prezeIaea. If this la. the eaam, he
     must comply with $340.6(b) PI)well am b(a).
                The Be44fn4 A08 la not sralualvelyaubbjmot te
     a oonetruotlonw‘,ioh will imw        its ooaatitutloaaUty.
     When there are two I-walbla laterpmtat~ons r:-Zehrq
     be plaoed upon a law, the   oouyt8 *ill adopt that eoa-
     etruotlon whioh most likply oarrler out the InterAlan
     o? the Laglalatum an4 whloh acewda with reason.         It ia
     our opLalonthat the itlnaraatra@@ntorwlllhava oom-
     plied xlth the Aot autiioioat~     iaaofar  aa it eo~oema
     hia ii he obtains a permilt   ud erhlblt8 it on him
     trefler. we polat out that     the raata prseented aha
     that ha la not In any tmr raauS8oturiagbeddla8 of Sell-
     ing it, but la almj-ly ronovatln$ the owau~a bedding
     on thw ovmur'a premisea.    fb i# AQt AeOMaW      t0 adO@
     a oonstructlanof tr.18Zaw tilah wul4 4epxiv* this
     inttivl&ml   of his means of llvelihoo4mad in all prob-
     ability be aa lnvaalon o? him fufUlamen8al    rights,
             Trusting that we have fully am-s&04 JW?        in-
     gulrlea, IO are




     i::Srob